United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 97-2892
                                      ___________

Martin Lindstedt,                             *
                                              *
              Appellant,                      *
                                              *
    v.                                        * Appeal from the United
States
                           * District Court for the
Kay Baum, Newton County Clerk;                    *
    Western District of Missouri.
Rebecca Cook, Secretary of State,                 *
Missouri; State of Missouri, *
[UNPUBLISHED]
                           *
         Appellees.        *
                      ___________

                                                Submitted:           February 26,
1998
                                                              Filed:        March 3,
1998
                                      ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.

    Martin Lindstedt appeals from the district court&s1
dismissal of his civil action for failure to state a
claim under Federal Rule of Civil Procedure 12(b)(6). In
October 1996, Lindstedt filed this lawsuit alleging


       1
       The Honorable D. Brook Bartlett, Chief Judge, United States District Court for the
Western District of Missouri.
defendants had refused to place him on the ballot as the
Libertarian candidate for Newton County Sheriff in the
November 5, 1996 general election, in violation of the
United States Constitution. Lindstedt sought




                           -2-
equitable relief and damages.     After a review of the
record and the parties& submissions on appeal, we affirm.

    This court reviews de novo a Rule 12(b)(6) dismissal,
finding dismissal appropriate only where “it is clear that
no relief could be granted under any set of facts,
construing the allegations in the complaint favorably to
the pleader.”    See County of St. Charles v. Missouri
Family Health Council, 107 F.3d 682, 684 (8th Cir.), cert.
denied, 118 S. Ct. 160 (1997). Lindstedt&s pleadings make
it clear that he did not run as a candidate for Newton
County Sheriff in the primary election. Under Missouri
law, political parties ordinarily must nominate candidates
through a primary election, see Mo. Rev. Stat. §§ 115.307
& 339 (1994), and the winner of the primary election for
a party is the only candidate of that party permitted on
the general election ballot, see Mo. Rev. Stat. § 115.343
(1994). Lindstedt&s allegations do not indicate that he
qualified as a general election candidate under any of the
provisions of Missouri law permitting candidates to be
placed on the general election ballot under other
circumstances. See, e.g., Mo. Rev. Stat. §§ 115.329 & 363
(1994 & Supp. 1997).     Examining the Missouri election
scheme as a whole, see Libertarian Party v. Bond, 764 F.2d
538, 541 (8th Cir. 1985), we see no basis for concluding
that its provisions are unconstitutional under the facts
of this case, see Timmons v. Twin Cities Area New Party,
117 S. Ct. 1364, 1369 (1997) (“States may, and inevitably
must, enact reasonable regulations of parties, elections,
and ballots to reduce election- and campaign-related
disorder”); Burdick v. Takushi, 504 U.S. 428, 433 (1992)
(right to vote and right to associate through ballot are
not absolute); Munro v. Socialist Workers Party, 479 U.S.

                           -3-
189, 190-91, 196, 199 (1986) (“State can properly reserve
the general election ballot #for major struggles& by
conditioning access to that ballot on a showing of a
modicum of voter support”; upholding requirement that
minor-party candidates for office must receive at least 1%
of votes cast in State&s primary to qualify for placement
on general election ballot); cf. Libertarian Party, 764
F.2d at 541-43, 545 (holding Missouri requirements for
forming new party and placing party on ballot were not




                           -4-
unconstitutionally   burdensome  or   discriminatory).
Lindstedt&s other issues raised on appeal are without
merit.

    Accordingly, the judgment is affirmed.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -5-